Citation Nr: 1626334	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

When this matter was initially before the Board in September 2014, the Board denied service connection for hepatitis C.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a July 2015 order, granted the parties' joint motion for remand, vacating the Board's September 2014 decision and remanding the case for compliance with the terms of the joint motion.  In the July 2015 joint motion for remand, the parties determined that Board relied on an inadequate VA examination report.  

In December 2015 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.


FINDINGS OF FACT

The Veteran's hepatitis C was not present during service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with hepatitis C during the course of the appeal period and maintains that his condition is related to service.  Specifically, the Veteran contends that the hepatitis was due to inoculations administered via air guns during service.

1.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board has inherent fact-finding ability and has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

2.  Analysis and Findings

Service treatment records do not show any complaints, diagnosis or treatment for hepatitis C. 

Treatment records since service indicate that the Veteran was diagnosed with hepatitis C in January 2008.  The Veteran has denied any risk factors associated with hepatitis transmission other than have been inoculated with air guns during service and having received a tattoo within 5 years of his diagnosis.

A January 2009 VA examiner stated that the Veteran's recent tattoo was more likely than not the cause of his hepatitis C.  The July 2015 JMR found the examiner's opinion to be inadequate on this subject.

In January 2016 the Board received an opinion from a gastroenterologist on the matter.  After reviewing the Veteran's file, the gastroenterologist also opined that the Veteran's hepatitis was most likely due to his tattoo and not to any air gun injection during service.  The physician explained that although air gun injectors have been recognized as a "biologically plausible" means of hepatitis C transmission, no studies have directly linked hepatitis C infection with use of air gun injectors.  The physician noted that one of the largest studies examining modes of transmission of hepatitis C in veterans demonstrated that tattoos were in fact significantly associated with testing positive for hepatitis C and that the same study found that air gun injector exposure was not significantly associated with hepatitis C transmission.  The gastroenterologist concluded that the Veteran most likely acquired hepatitis C from his tattoo and that it is less likely than not that the Veteran's hepatitis was the result of an air gun injection during service or that the condition otherwise manifested during service.

The Board finds that the Veteran's hepatitis C was not incurred during service or as the result of air gun inoculations therein.  The medical evidence of record, specifically the January 2016 gastroenterologist opinion, has addressed the possibility of such an occurrence and has concluded that the Veteran's tattoo is the more likely means by which he acquired hepatitis C.  Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology and transmission of hepatitis C.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his hepatitis to air gun injections, he is not considered medically qualified to address such a complex question.

Given the high probative value placed on the gastroenterologist's opinion, and the lack of medical opinion to the contrary, the preponderance of the evidence is against a finding that the Veteran's hepatitis C is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


